DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 8-16-22.
	Claims 11-22 are pending in the instant application.

Election/Restrictions
Claims 14, 15, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-16-22.
Applicant’s election without traverse of the species Epalrestat as an aldose reductase inhibitor and c.757delG; p.(Ala253GlnfsTer27) as the sorbitol dehydrogenase mutation, claims 11-13, 16-21, in the reply filed on 8-16-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 21, a sorbitol level is recited “of greater than about 10g/L”.  It is unclear if this is g/L of blood, plasma, or some other bodily fluid, etc.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfizer Products Inc. (WO 00/59510).
Pfizer Products Inc. (WO 00/59510) teach methods of treating inherited neuropathy in a mammalian subject comprising the administration of an inhibitor of aldose reductase comprising Epalrestat (see entire document, esp. the Abstract, pages 1-2).

Claim(s) 11-13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu-Moyer et al (CA 2366858 (2000)).
Chu-Moyer et al (CA 2366858 (2000)) teach methods of treating neuropathy in a mammalian subject comprising the administration of an inhibitor of aldose reductase comprising Epalrestat (see entire document, esp. the abstract pages 1-5).

Claim(s) 11, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zuchner et al (US 2022/0249624).
Zuchner et al (US 2022/0249624) teach mutations in the sorbitol dehydrogenase gene and their inhibition of expression for treating inherited neuropathy, which inhibitor reduces the level of intracellular sorbitol (see esp. ¶¶ 5-8, 30-32, 75-76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Moyer et al (CA 2366858 (2000)), Pfizer Products Inc. (WO 00/59510), and Zuchner et al (US 2022/0249624), the combination in view of King et al (USPN 9,921,221).
The claims are drawn to methods for treating inherited neuropathy in a mammalian subject comprising administering an inhibitor of aldose reductase, which inhibitor optionally comprises Epalrestat, and which subject has neuropathy associated with a mutation in the sorbitol dehydrogenase gene which is encoded by SEQ ID No. 46, and which method optionally further comprises measuring sorbitol level in the subject.
Pfizer Products Inc. (WO 00/59510) teach methods of treating inherited neuropathy in a mammalian subject comprising the administration of an inhibitor of aldose reductase comprising Epalrestat (see entire document, esp. the Abstract, pages 1-2).
Chu-Moyer et al (CA 2366858 (2000)) teach methods of treating neuropathy in a mammalian subject comprising the administration of an inhibitor of aldose reductase comprising Epalrestat (see entire document, esp. the abstract pages 1-5).
Zuchner et al (US 2022/0249624) teach mutations in the sorbitol dehydrogenase gene and their inhibition of expression for treating inherited neuropathy, which inhibitor reduces the level of intracellular sorbitol (see esp. ¶¶ 5-8, 30-32, 75-76).
The primary references do not teach SEQ ID No. 46 as encoding sorbitol dehydrogenase.
King et al (USPN 9,921,221) teach SEQ ID No. 46 which encodes sorbitol dehydrogenase (see esp. SEQ ID No. 3 and Table 1).
It would have been obvious to treat inherited neuropathy with an inhibitor of aldose reductase optionally comprising Epalrestat because this treatment was well known in the art as previously taught by Chu-Moyer and Pfizer.  One of ordinary skill in the art at the time of filing would have associated a mutation in the sorbitol dehydrogenase gene with neuropathy because Zuchner taught mutations in SORD and their inhibition in treating neuropathies.  And one of ordinary skill would have reasonably expected that the inhibition of SORD would provide treatment effects for neuropathy in a mammalian subject, relying on the combined teachings of Chu-Moyer, Pfizer Products Inc., Zuchner and King.
For the aforementioned reasons, in the instant invention would have been obvious to one of skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15 of copending Application No.17/517,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for treating inherited neuropathy in a mammalian subject comprising administering to the subject an effective amount of an inhibitor of aldose reductase optionally comprising Epalrestat, which mutation in the sorbitol dehydrogenase (SORD) gene optionally comprises c.757delG; p.Ala253GlnfsTer27, c.329G>C; p.Arg110Pro, c.298C>T; p.Arg100Ter, and c.458C>A; p.Alal53Asp, which mutations are defined with reference to the nucleotide sequence of SEQ ID NO: 45 and the amino acid sequence of SEQ ID NO: 46, or which subject has a mutation in the sorbitol dehydrogenase (SORD) gene selected from the group consisting of c.757delG; p.Ala253GlnfsTer27, c.28C>T; p.Leul0Phe, c.316 425+165del;p.Cys106Ter,  c.895C>T; p.Arg299Ter, and c.964G>A; p.Val322Ile, wherein the mutations are defined with reference to the nucleotide sequence of SEQ ID NO: 45 and the amino acid sequence of SEQ ID NO 46, and optionally further comprising detecting a mutation in the sorbitol dehydrogenase gene of the subject, and measuring the level of sorbitol in a subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-8-22

/JANE J ZARA/Primary Examiner, Art Unit 1635